Title: From George Washington to Major General Benjamin Lincoln, 20 January 1778
From: Washington, George
To: Lincoln, Benjamin



My Dr Sir
Head Qrs Valley forge Jany 20th 1778

By the inclosed Copies of Two Resolutions of Congress you will perceive

that they have restored Genl Arnold to the rank he claims in the line of General Officers, and have directed me to grant him a Commission for that purpose. This I have done, and he will receive it by the conveyance by which this goes.
From your peculiar situation, and being one of the Officers within the operation of the Resolves, I have been induced to communicate the matter to you. I am too sensible, my Dear Sir, of your disposition to justice and generosity—of your wishes to see every man in the possession of his rightful claim not to be convinced that you will chearfully acquiesce in a measure calculated for that end. In the instance before us, General Arnold is restored to a violated right, and the restitution, I hope, will be considered by every Gentleman concerned, as I am sure it will by you, as an act of necessary justice.
May I hope that you are recovered of your wound, and if you are not that you will be soon? There is none who wishes more sincerely for this event than I do—or who will receive the information with more pleasure. I request that you will write me upon the Subject, and let your account be favourable and pleasing. As soon as your situation will permit, I shall be happy to see you, it being my earnest wish to have your services the ensuing Campaign. In hope of this, I have set you down in an arrange[ment] now under consideration.
I have nothing new, that is interesting, or agreable in the military line to inform you of. The Enemy still remain in possession of philadelphia, and are secured by a strong chain of Redoubts with Intrenchments of communication from Schuylkill to Delaware. We are posted on the West side of the Former, about Twenty miles from the City, and with much pains & industry the Troops are tolerably well covered in Huts. We are to regret that we are not more comfortably quartered but circumstances would not admit of it. Had we retired to the Towns in the interior parts of the state, a large tract of fertile Country would have been exposed to ravage & ruin, & we should have distressed in a peculiar manner the virtuous Citizens from philadelphia who had fled thither for refuge. I am Dr Sir with great esteem & regard Yr Affectionate & Obedt Servt

Go: W—gt⟨-⟩n

